DETAILED ACTION
Drawings
Figure 4A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20 and 26 as mentioned in page 6 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "29" have both been used to designate the internal void in figures 2B and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers 70 to 77 as shown in Fig 13 have not been mentioned in the description..  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1 to 20, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “scan line” in claim 1-20 is used by the claim to mean “a transmission or transmitted wave or even a received wave” based on specification at 0041-0043 while the accepted meaning is “one line, or row, in a raster scanning pattern, such as a line of video on a cathode ray tube (CRT) display of a television set or computer monitor” or “a sampling line in a geologic survey”. The term is indefinite because the specification does not clearly redefine the term. For purpose of compact prosecution Examiner in interpreting scan line to mean any transmission or acoustic wave from the transducer.
The term “preferably” in claims 7 and 16 is a term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This is because the word "preferably" indicates that the claimed elements are optional or at the discretion of the user and do not clearly show the metes and bounds of the claimed invention.
Claim 7 recites the limitation "…a from the array…" which should be ...  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Manders (US 20180156025 A1) in view of Jang (IEEE, 2018).
Regarding claim 1, Manders [Title; Abstract] A method of operating a device having an array of acoustic transducers, the method comprising[Abstract; #34 in Figs 2-5; 0019, 0048, 0066 has multiple transducers]: deploying the device into a well or pipe[Title; Abstract]; 
capturing frames comprising plural scan lines, each scan line generated by one or more of the acoustic transducers[Fig 9,10; 0019, 0046-0048, 0072-0074]; 
and for each scan line, transmitting an acoustic wave during a transmission period then receiving a reflected acoustic wave during a receiving period, separated from the transmission by a dwell period, [Fig 10;  0019, 0046, 0072-0074 has transmission followed by reception of reflected wave meaning there is a dwell time between them as acoustic waves naturally take time to return]...
Manders implies but does not explicitly teach transmitting an acoustic wave during a transmission period then receiving a reflected acoustic wave during a receiving period, separated from the transmission by a dwell period, wherein the transmit period of a given scan line is scheduled during the dwell period of a previous scan line[Figs 10; 0019, 0072-0074 has transmission of sequence across all elements before all reflected wave is received indicating the transmission is in the dwell period].  
Jang teaches wherein the transmit period of a given scan line is scheduled during the dwell period of a previous scan line[Figs 1, 4, 5, 7, 8 show multiple transmissions before the reflected wave is received].   
It would have been obvious to one of ordinary skill in the art to have modified the method of Manders with the scheduling of transmissions in Jang in order to send multiple transmissions before the first signals are received in order to optimize scanning to view more targets.
Regarding claim 14, Manders [Title, Abstract], teaches an array of acoustic transducers and a processing circuit coupled to the acoustic transducers arranged to[Abstract; #34 in Figs 2-5; 0019, 0048, 0066 has multiple transducers]: 
capture frames of acoustic data, each frame comprising plural scan lines[Fig 9,10; 0019, 0046-0048, 0072-0074]; 
generate selection signals to select a set of the acoustic transducers for each scan line[ 0019, 0046, 0072-0074]; 
generate timing signals for each of the selected transducers[0019, 0046, 0072-0074]; 
generate electrical pulses to transmit an acoustic wave by the selected transducers during a transmission period[Fig 10;  0019, 0046-0048, 0072-0074]; 
convert a reflected acoustic wave at the selected transducers to an electrical signal during a receiving period[Fig 10;  0019, 0046, 0072-0074]; 
schedule, for each scan line, the transmit period and the receive period, separated by a dwell period[Fig 10;  0019, 0046, 0072-0074 has transmission followed by reception of reflected wave meaning there is a dwell time between them as acoustic waves naturally take time to return];... 
Manders implies but does not explicitly teach schedule the transmit period of a given scan line during the dwell period of a previous scan line [Figs 10; 0019, 0072-0074 has transmission of sequence across all elements before all reflected wave is received indicating the transmission is in the dwell period].  
Jang teaches wherein the transmit period of a given scan line is scheduled during the dwell period of a previous scan line[Figs 1, 4, 5, 7, 8 show multiple transmissions before the reflected wave is received].   
It would have been obvious to one of ordinary skill in the art to have modified the method of Manders with the scheduling of transmissions in Jang in order to send multiple transmissions before the first signals are received in order to optimize scanning to view more targets.
Regarding claim 2, Manders, as modified, teaches further comprising logging the well or pipe by moving the device through the well or pipe while capturing frames. [0018 has device moving down the well]
Regarding claim 3, Manders, as modified, teaches further comprising stratifying the scan lines into physically proximate strata, creating a scan line sequence for a frame such that consecutive scan lines are from different strata, and scheduling scan lines according to the sequence.[0019, 0072-0074 has sequence of scans in a spiral meaning it will be in different and physically proximate strata]
Regarding claim 4, Manders does not explicitly teach wherein scan lines are added to the sequence by randomly selecting scan lines from within each stratum.
Jang teaches that wherein scan lines are added to the sequence by randomly selecting scan lines from within each stratum.[Page 1310 has random selection of tasks for the algorithm].  
It would have been obvious to one of ordinary skill in the art to have modified the method in Manders with the randomization of Jang to program the algorithm. Moreover, it would have been obvious to one having ordinary skill in the art to have randomize scan lines, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claim 5, Manders teaches wherein scan lines are added to the sequence by selecting scan lines from the strata to maximize the physical distance between consecutive scan lines in the sequence. [0019, 0072-0074 has 0072 discussing increasing scan lines]
Jang teaches wherein scan lines are added to the sequence by selecting scan lines from the strata to maximize the physical distance between consecutive scan lines in the sequence. [Fig 5, 6; 1305 has various direction being tracked meaning the algorithm can look in various directions] 
Moreover, it would have been obvious to one having ordinary skill in the art to have separate the scan lines to maximize areas being viewed simultaneously, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claim 6, Manders implies, but does not explicitly teach wherein scan lines are scheduled such that that no transmission period overlaps with another transmission or receiving period. [Figs 10; 0019, 0072-0074 has transmission of sequence across all elements before all reflected wave is received implying no overlap]
Jang teaches that wherein scan lines are scheduled such that that no transmission period overlaps with another transmission or receiving period. [Figs 1, 4, 5, 7, 8 show multiple transmissions before the reflected wave is received without overlap]
It would have been obvious to one of ordinary skill in the art to have modified the method of Manders with the scheduling of transmissions in Jang in order to send multiple transmissions before the first signals are received in order to prevent overlap of signals. Moreover, it would have been obvious to one having ordinary skill in the art schedule the transmissions to avoid overlap, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claim 7, Manders does not explicitly teach further comprising determining dwell times based on the time-of-flight of the acoustic wave in a well from the array to an inner wall of the well or pipe, preferably wherein determining dwell times is performed for a plurality of the scan lines in the frame, preferably re-determining dwell time while moving the device to log the well or pipe.[Though 0072-0074 has adjusting time delay to change the scan rate]  
Jang teaches that further comprising determining dwell times based on the time-of-flight of the acoustic wave in a well from the array to an inner wall of the well or pipe, preferably wherein determining dwell times is performed for a plurality of the scan lines in the frame, preferably re-determining dwell time while moving the device to log the well or pipe. [Abstract; 1306 has algorithm to minimizing total tracking time by optimizing tasks with constraints]
It would have been obvious to one of ordinary skill in the art to have modified the method of Manders with the algorithm in Jang in order optimize the transmissions based on the time. Moreover, it would have been obvious to one having ordinary skill in the art optimize transmissions based on the time available, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claim 8, Manders does not explicitly teach wherein the transmission period of at least some scan lines are scheduled between the receiving periods of two previous scan lines. [Though Fig 10; 0072-0074 has multiple transmissions before receiving periods]
Jang teaches that wherein the transmission period of at least some scan lines are scheduled between the receiving periods of two previous scan lines. [Fig 1 has transmissions between receiving periods]
It would have been obvious to one of ordinary skill in the art to have modified the method of Manders with the algorithm in Jang in order optimize the transmissions. Moreover, it would have been obvious to one having ordinary skill in the art optimize time of transmissions based available periods, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claim 9, Manders does not explicitly teach wherein the transmission periods of at least two scan lines are scheduled during the dwell period of a previous scan line. [Though Fig 10; 0072-0074 has multiple transmissions before receiving periods]
Jang teaches that wherein the transmission periods of at least two scan lines are scheduled during the dwell period of a previous scan line. [Fig 5, and 8b has multiple transmissions in dwell period]
It would have been obvious to one of ordinary skill in the art to have modified the method of Manders with schedule in Jang in order have multiple transmission during a dwell period. Moreover, it would have been obvious to one having ordinary skill in the art optimize time of transmissions based available periods, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claim 10, Manders, as modified, teaches actively centralizing the array of acoustic transducers in the well or pipe.[0041; #12, #14 in Fig 1]
Regarding claim 11, Manders, as modified, teaches that wherein the acoustic transducers face radially away from the device and towards a wall of the well or pipe.[0048; #34 in Figs 2-5]
Regarding claim 12, Manders, as modified, teaches wherein the device comprises a circuit coupled to the array for addressing individual acoustic transducers and wherein transmitting comprises providing plural timed electrical pulses to plural transducers generating the scan line.[Fig 10; 0019, 0046, 0072-0074 all teach having timed transmissions] 
Regarding claim 13, Manders, as modified, teaches wherein the array is a two-dimensional array of transducers coupled to an end of the device, facing at least partly in the longitudinal direction of the well or pipe.  [Abstract; 0021 has forward facing 2D array]
Regarding claim 16, Manders, as modified, teaches that wherein the processing circuit comprises a memory for storing a sequence of the scan lines, preferably wherein consecutive scan lines in the sequence are not physically adjacent.[Fig 9, 10, 12 has storage for flowchart program meaning the program to run it would have to store it. 0041, 0069, 0073, 0075 discuss data storage as well as being sent to the surface]
It would have been an obvious matter of design choice to store the sequence in a memory as compared to surface communication since applicant has not disclosed that storing the data solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with storage or surface communication.
Regarding claim 17, Manders teaches wherein the sequence is ordered to maximize the physical distance between consecutive scan lines.. [0019, 0072-0074 has 0072 discussing increasing scan lines]
Jang teaches wherein the sequence is ordered to maximize the physical distance between consecutive scan lines. [Fig 5, 6; 1305 has various direction being tracked meaning the algorithm can look in various directions] 
Moreover, it would have been obvious to one having ordinary skill in the art to have separate the scan lines to maximize areas being viewed simultaneously, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claim 18, Manders implies, but does not explicitly teach wherein the processing circuit comprises logic to schedule scan lines such that no transmission period overlaps with another transmission or receiving period. [Figs 10; 0019, 0072-0074 has transmission of sequence across all elements before all reflected wave is received implying no overlap]
Jang teaches that wherein the processing circuit comprises logic to schedule scan lines such that no transmission period overlaps with another transmission or receiving period. [Figs 1, 4, 5, 7, 8 show multiple transmissions before the reflected wave is received without overlap]
It would have been obvious to one of ordinary skill in the art to have modified the method of Manders with the scheduling of transmissions in Jang in order to send multiple transmissions before the first signals are received in order to prevent overlap of signals. Moreover, it would have been obvious to one having ordinary skill in the art schedule the transmissions to avoid overlap, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claim 19, Manders, implies but does not explicitly teach wherein the processing circuit comprises logic to calculate dwell times based on the time-of-flight of the acoustic wave in a well from the array to an inner wall of the well or pipe. [Though 0072-0074 has adjusting time delay to change the scan rate]  
Jang teaches wherein the processing circuit comprises logic to calculate dwell times based on the time-of-flight of the acoustic wave in a well from the array to an inner wall of the well or pipe. [Abstract; 1306 has algorithm to minimizing total tracking time by optimizing tasks with constraints]
It would have been obvious to one of ordinary skill in the art to have modified the method of Manders with the algorithm in Jang in order optimize the transmissions based on the time available. Moreover, it would have been obvious to one having ordinary skill in the art optimize transmissions based on the time available, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manders (US 20180156025 A1) in view of Jang (IEEE, 2018) as applied to claim 14 above, and further in view of Song (US 20130336091 A1).
Regarding claim 15, Manders, does not explicitly teach wherein the processing circuit comprises a Field Programmable Gate Array (FPGA) for generating the timing signals.
Song teaches that wherein the processing circuit comprises a Field Programmable Gate Array (FPGA) for generating the timing signals. [0122]
It would have been obvious to one of ordinary skill in the art to have modified the device in Manders with the FPGA in Song to generate the timing signals and to have circuitry dedicated to it. Moreover the use of such a device would be well known in the art based on the teachings in Song.
Regarding claim 20, Manders, does not explicitly teach wherein the processing circuit comprises multiplexers for generating the selection signals. 
Song teaches wherein the processing circuit comprises multiplexers for generating the selection signals.[#210 in Fig 2; 0034]
It would have been obvious to one of ordinary skill in the art to have modified the device in Manders with the Multiplexer in Song to handle multiple signals. Moreover the use of such a device would be well known in the art based on the teachings in Song.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645